This is a petition for a writ of mandamus under G. L. c. 213, § 1A, to compel the Superior Court to revoke its order under G. L. c. 231, § 102C, remanding to the District Court of Lowell two small claims actions in which the petitioner is the defendant. The petitioner argues that the Superior Court orders deny him his right to jury trials. The matter was heard and denied by a single justice of this court on an application for the issuance of an order of notice. There was no error. The small claims actions in each of which the petitioner is the defendant concern recovery of $234.11 and $374.65 for debts allegedly owed. Originally brought in the District Court of Lowell, they were transferred before trial to the Superior Court, Middlesex County, upon the petitioner’s claims for jury trials. The Superior Court remanded both cases to the District Court pursuant to G. L. c. 231, § 102C, as amended through St. 1967, c. 778, which authorizes the Superior Court to “transfer for trial any action of.. .• contract pending in said court to the court from which such action was previously removed” if “there is no reasonable likelihood that recovery will exceed two thousand dollars.” In conjunction with the right to retrial by jury after a District Court determination, also provided by § 102C, the remand provision does not operate to deny the petitioner his right to jury trial. H. K. Webster Co. v. Mann, 269 Mass. 381, 385

Petition dismissed.